t c memo united_states tax_court david h garza petitioner v commissioner of internal revenue respondent docket no filed date rachael e rubenstein for petitioner maria cerina de ramos and brooke s laurie for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to deduct unreimbursed employee_expenses reported on schedule a itemized_deductions unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas when he filed his petition in petitioner was employed by time warner cable twc as an outside direct sales representative his position mostly required traveling to potential or dissatisfied customers and performing various tasks based on their particular needs petitioner used his personal vehicle a ford f150 pickup truck truck for business travel and as per twc’s policy was not reimbursed for vehicle expenses petitioner occasionally used his truck for personal travel as well to keep track of his truck expenses in petitioner kept records in a calendar planner book through the year petitioner usually recorded his truck’s odometer readings at the start and end of each month with some months including intermediate readings besides the odometer readings the calendar planner had some personal notes but provided no other information related to vehicle expenses similarly the planner did not record any personal travel made while using the truck petitioner timely filed hi sec_2010 federal_income_tax return on schedule a petitioner reported unreimbursed employee_expenses of dollar_figure and a resulting deduction of dollar_figure the reported employee_expenses consisted of dollar_figure in meals and entertainment_expenses and dollar_figure in vehicle expense based upon big_number business miles driven in the statutory notice the internal_revenue_service disallowed dollar_figure of petitioner’s unreimbursed employee expense deduction prior to trial petitioner conceded that he was not entitled to meals and entertainment_expenses for and at trial petitioner further conceded that big_number of the reported big_number business miles were actually attributable to commuting opinion generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 308_us_488 292_us_435 see sec a requiring compliance with statutorily imposed substantiation and recordkeeping requirements for the burden_of_proof to shift a taxpayer must substantiate deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir furthermore deductions for certain expenses are subject_to strict substantiation requirements and an allowance therefore may not be estimated by the court the expenses in issue here fall within that category see eg schladweiler v commissioner tcmemo_2000_351 aff’d 28_fedappx_602 8th cir petitioner has conceded that he is not entitled to deduct his commuting expenses see sec_262 sec_1_162-2 income_tax regs see also 335_f2d_496 5th cir aff’g and remanding tcmemo_1962_233 sec_1_212-1 sec_1_262-1 income_tax regs sec_274 prescribes stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir delima v commissioner tcmemo_2012_291 at as relevant here the term listed_property includes passenger automobiles such as petitioner’s truck see sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose of each expenditure or business use of property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used sec_1_274-5 income_tax regs petitioner elected to apply standard mileage rates and claimed a deduction for vehicle expense of dollar_figure he maintained a calendar planner on which he occasionally entered mileage usually at the beginning and end of a month petitioner’s testimony at trial describing his daily activities and responsibilities during the course of his employment with twc was credible we are satisfied from his testimony that he traveled regularly in relation to his employment and that the calendar planner that he maintained was prepared contemporaneously nevertheless while we believe that petitioner had business travel_expenses in relation to his employment the court must heed the strict substantiation requirements of sec_274 see eg delima v commissioner at finding with no doubt that the taxpayer used a vehicle for business purposes yet having no choice but to deny the vehicle expense deduction because she failed to follow the requirements of sec_274 and its related regulations petitioner’s calendar planner while contemporaneous is not reliable substantiation for the claimed expenses because petitioner failed to meet the criteria set out in sec_1_274-5t temporary income_tax regs supra petitioner did not record the amount the time or the business_purpose of each business use of his truck because in his words it was just too much to do accordingly his deduction must be disallowed we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
